Case 2:91-cv-00589-CJC Document 683-4 Filed 07/17/20 Page 1 of 3 Page ID #:7637




                           EXHIBIT D




                                    Exhibit D
                                      044
Case 2:91-cv-00589-CJC Document 683-4 Filed 07/17/20 Page 2 of 3 Page ID #:7638




                                    Exhibit D
                                      045
Case 2:91-cv-00589-CJC Document 683-4 Filed 07/17/20 Page 3 of 3 Page ID #:7639




                                    Exhibit D
                                      046
